345 S.W.3d 402 (2011)
Terrell PORK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95634.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.


*403 ORDER

PER CURIAM.
Terrell Pork (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying, without evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).